



COURT OF APPEAL FOR ONTARIO

CITATION: Bruff-Murphy v. Gunawardena, 2017 ONCA 698

DATE: 20170908

DOCKET: C61576

Lauwers, Hourigan and Benotto JJ.A.

BETWEEN

Callum
    Bruff-Murphy and Hope Bruff-McArthur

by their
    Litigation Guardian Liese Bruff-McArthur,

Liese
    Bruff-McArthur personally, and Richard McArthur

Plaintiffs (Appellants)

and

Neloni Gunawardena

Defendant (Respondent)

Geoffrey D.E. Adair, for the appellants

Daniel I. Reisler and Jessica L. Kuredjian, for the
    respondent

Heard: May 15, 2017

On appeal from the judgment of Justice Paul B. Kane of
    the Superior Court of Justice, sitting with a jury, dated August 22, 2016.

COSTS ENDORSEMENT

[1]

In reasons dated May 15, 2017, the appeal was
    allowed and the appellants were awarded costs of the appeal in the amount of
    $22,000.

[2]

The parties have field written
    submissions regarding the costs of the trial. After consideration of same, we
    order that the costs of the trial be reserved to the discretion of the judge
    presiding over the re-trial.

P. Lauwers J.A.

C.W. Hourigan J.A.

"M.L. Benotto J.A."


